Citation Nr: 1105639	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-33 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a dental disability for 
compensation purposes.

2.  Entitlement to service connection for a dental disability for 
treatment purposes.

3.  Entitlement to service connection for vision problems.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1947 to 
April 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and March 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.

In January 2010, the Board granted service connection for 
osteoporosis secondary to prednisone use.  The Board also 
reopened previously denied claims of service connection for a 
dental disability both for compensation and treatment purposes.  
Those two claims were remanded to the agency of original 
jurisdiction (AOJ) for additional development along with the 
claim of service connection for vision problems and the petition 
to reopen a claim of service connection for a skin disability.

In October 2010, the Veteran submitted VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on Unemployability).  
This raises the issue of entitlement to a total disability based 
on unemployability as a result of service-connected disabilities 
(TDIU).  As this issue has not been developed for appellate 
review, it is referred to the AOJ for appropriate action.

Additional evidence was associated with the claims file 
subsequent to the RO's final consideration of the dental claims 
in June 2010.  Because the evidence is not pertinent to the 
dental claims and does not have a bearing on these two issues, a 
remand to the AOJ for a supplemental statement of the case is not 
required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

(The decision below addresses the Veteran's claims of service 
connection for a dental disability for both compensation and 
treatment purposes.  The claim of service connection for vision 
problems and the petition to reopen a previously denied claim of 
service connection for a skin disability are addressed in the 
remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran did not experience dental trauma during active 
military service.

2.  The Veteran has restorable and missing replaceable teeth 
without loss of substance of maxilla or mandible, including as a 
result of prednisone use; impairment of the mandible or loss of a 
portion of the ramus or maxilla is not shown.

3.  The Veteran has been service connected for treatment purposes 
for teeth 4, 7, 14, 17, 18, 20, 22, 23, 29, and 30.  He is 
receiving Class II(a) dental treatment.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability 
for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 
4.150 (2010).

2.  The criteria for service connection for a dental disability 
for treatment purposes beyond what has already been established 
are not met; additional treatment benefits are not warranted.  
38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 
17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims of service connection for a dental 
disability for both compensation and treatment purposes has been 
accomplished.  Pursuant to the Board's January 2010 remand, the 
Veteran and his representative were notified by a letter dated 
January 2010 of the information and evidence needed to 
substantiate the Veteran's claims of service connection 
pertaining to a dental disability, including on a secondary 
basis.  The notice letter provided the Veteran with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 
2010 notice letter informed the Veteran of the requirements for 
the various dental treatment classifications.  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly re-
adjudicated in June 2010, which followed the notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2010 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified 
that VA was responsible for obtaining relevant records from any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letter asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disability.  Consequently, a remand of 
these service connection issues for further notification of how 
to substantiate the claims is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with these two 
issues.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Salt Lake City, 
Utah, including dental treatment records.  Records from multiple 
private treatment providers have been associated with the file 
and the Veteran has not identified any private facility where he 
has recently sought dental treatment.  Additionally, in April 
2010, the Veteran was provided a VA dental examination pursuant 
to the Board's January 2010 remand, the report of which is of 
record.  That examination report contains sufficient evidence by 
which to decide the claim regarding the nature of the Veteran's 
dental problems and whether they are related to trauma, as well 
as the possible effects that prednisone use for service-connected 
eczema has had on oral bone loss.  Furthermore, the Veteran was 
afforded a hearing before the Board in October 2009, the 
transcript of which is also of record.  Significantly, the 
Veteran has not otherwise alleged that there are any outstanding 
medical records probative of these claims that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be 
granted for disability that is proximately due to or aggravated 
by service-connected disease or injury.  38 C.F.R. § 3.310 
(2010).

The Veteran contends that service connection is warranted for a 
dental disability for both compensation and treatment purposes.  
He asserts that he developed problems with all his teeth during 
active military service, including as a result of trauma.  
Additionally, he asserts that he has recently developed dental 
problems as the result of using prednisone to treat service-
connected eczema.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. 
§ 3.381 (2010).  Otherwise, dental disabilities are compensable 
for rating purposes under 38 C.F.R. § 4.150 (Schedule of 
ratings-dental and oral conditions).  Such disabilities include 
impairment of the mandible, loss of a portion of the ramus, and 
loss of a portion of the maxilla.  Compensation is available for 
loss of teeth only if such is due to loss of substance of body of 
maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-
9916) (2010).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable service-
connected dental condition (Class I eligibility); one-time 
treatment for veterans having a noncompensable service-connected 
dental condition (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility); and former prisoners of war (Class II(b) 
eligibility).  Other categories include treatment for veterans 
having a dental condition determined to be aggravating disability 
from an associated service-connected disability (Class III 
eligibility); veterans whose service-connected disabilities are 
evaluated as 100 percent, or who receive a total rating for 
individual unemployability (Class IV eligibility); and certain 
treatment for those who are enrolled in a rehabilitation program 
under chapter 31 (Class V eligibility).  Finally, any veteran 
scheduled for admission or otherwise receiving care and services 
under chapter 17 of 38 U.S.C. may receive outpatient dental care 
that is medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical condition 
currently under treatment (Class VI eligibility).  38 U.S.C.A. 
§ 1712 (West 2002 & Supp. 2010); 38 C.F.R. § 17.161.

VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97 (Jan. 22, 1997); see also Nielson v. 
Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010) (holding that 
"service trauma" means an injury or wound produced by an 
external force during the service member's performance of 
military duties and that the intended result of medical treatment 
is excluded absent military negligence or malpractice).

A review of the Veteran's service treatment records reveals that 
the Veteran's entrance examination was conducted in October 1947.  
The "mouth" portion of the examination was normal.  A separate 
dental examination revealed that teeth 1, 16, and 19 were 
missing.  There were fillings or restorations in teeth 2, 3, 4, 
11, 12, 14, 15, 18, 30, and 31.  Teeth 17 and 32 were carious.  
In November 1947, treatment was performed on teeth 2, 9, 12, 13, 
18, 21, and 32.

A dental examination was conducted in conjunction with the 
Veteran's July 1948 application to the Naval Academy.  Teeth 1, 
16, and 19 were shown as missing.  There were fillings or 
restorations in teeth 2, 3, 4, 8, 11, 12, 13, 14, 15, 18, 20, 24, 
30, 31, and 32.  Caries were identified in teeth 7, 12, 18, 26, 
27, 29, and 32.  The report indicated that there was no 
periapical disease, marked malocclusion, lack of serviceable 
occlusion, pyorrhea alveoloaris, teeth replaced by bridges, or 
dentures.  It was found that the Veteran met the dental 
requirements.

From May 1949 to March 1950, there was dental treatment for teeth 
7, 14, 26, and 27, and teeth 20 and 32 were extracted.

The Veteran's separation examination was conducted in March 1951.  
There were no significant abnormalities concerning malocclusion, 
periodontoclasia, or gingivitis.  No disqualifying dental defects 
were noted.  Examination revealed that the teeth missing were 
upper left 8, lower right 5 and 6, and lower left 7 and 8.  Those 
correspond to teeth 14, 16, 19, 20, 31, and 32.  Thus, there is 
some discrepancy as to which teeth were missing during service 
and at separation.  The examination further identified what 
corresponds to tooth 4 as a restorable carious tooth.  Fillings 
were found in what corresponds to teeth 2, 3, 5, 12, 13, 15, 17, 
18, 21, 24, 29, and 30.  The remaining teeth were considered 
normal.

Post-service evidence documents considerable VA and non-VA dental 
treatment.  During the pendency of the claim, records from the 
Salt Lake City VAMC show that the Veteran receives dental 
treatment under category "Class IIA".  He underwent dental 
treatment in October 2007 for a carious tooth 32.  Bridgework was 
planned for teeth 2, 3, 4, 5, and 6.  It was noted that an 
implant restoration was an option; however, the risk of implant 
failure was high with the Veteran's history of steroid use and 
severe osteoporosis.  In November 2007, the Veteran had problems 
with tooth 7.  In January 2008, treatment continued on tooth 32.  
Implants were placed for teeth 3 and 5 in February 2008.  The 
Veteran was seen later in February 2008 in the emergency room for 
swelling on the right side of the face that was thought to be due 
to the dental implant surgery.  In September 2008, the Veteran 
underwent repair of a bridge for teeth 3 through 5.  Repair of a 
bridge continued in October 2008 and November 2008.

In January 2009, the Veteran was seen for chipped tooth 6 for 
aesthetic restoration.  A May 2009 dental note indicated the 
Veteran's missing teeth were 1, 3, 4, 5, 17, 18, 29, and 30.  He 
complained of problems with bridges 3-4-5 and 18-19-20, and teeth 
6 and 9.  In September 2009, the missing teeth were listed as 1, 
3, 4, 5, 14, 16, 17, 18, 27, 29, and 30.  Tooth 6 was repaired 
and tooth 20 was evaluated for repair.  Teeth 19, 31 and 32 were 
treated in October 2009.  The Veteran was seen in January 2010 
for a complete dental cleaning and he complained of mild jaw 
pain.

Pursuant to the Board's January 2010 remand, the Veteran 
underwent VA dental and oral examination in April 2010.  In 
regards to the Veteran's medical history, there was no history of 
hospitalization or surgery, trauma to the teeth, neoplasm, 
difficulty in chewing, swelling, pain, difficulty in opening 
mouth, difficulty in talking, or drainage.  The Veteran reported 
a history of trauma to the mouth secondary to an altercation.  
The examiner noted that there was no available documentation of 
dental records indicating dental care in any temporal 
relationship to the reported injury.  It was also noted that the 
Veteran was on long-term prednisone treatment for a dermatologic 
condition.

Physical examination revealed none of the following:  loss of 
bone of the maxilla or mandible, malunion or nonunion of the 
maxilla or mandible, limitation of motion of the 
temporomandibular joint, loss of bone of the hard palate, 
evidence of osteoradionecrosis, evidence of osteomyelitis, tooth 
loss due to loss of substance of the body of the maxilla or 
mandible, or speech difficulty.  The absence of bone loss was 
determined after review of x-rays from September 2009 and later 
in May 2010.  The diagnosis was loss of teeth with function 
restored with implants and bridges.  A May 2010 addendum listed 
missing teeth as 1, 3, 4, 5, 14, 16, 17, 18, 27, 29, and 30.

The VA examiner commented that the Veteran had teeth extracted 
during active duty.  The examiner noted that, according to the 
service records, no dental care was sought due to the reported 
trauma and there is no record of trauma to dentition.  The 
examiner also gave the opinion that the Veteran's prednisone had 
not permanently aggravated the Veteran's dental problems (tooth 
extraction) because the Veteran has intact restored dentition 
with minimal evidence of periodontal bone loss.  The examiner 
reiterated that the missing teeth were successfully replaced with 
implants and no record of trauma to dentition was located.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a dental disability that may be service 
connected for compensation purposes.  See 38 C.F.R. §§ 3.381, 
4.150.  Several teeth were missing or extracted during military 
service and other carious teeth were treated; however, they are 
replaceable or restorable missing teeth, which may only be 
considered service connected for the purpose of establishing 
eligibility for outpatient dental treatment.  The record does not 
suggest that the Veteran has a dental disability due to loss of 
substance of the maxilla or mandible, or that there is impairment 
of the mandible.  The April 2010 VA examiner expressly found that 
no such condition was present.  Although the Veteran receives 
regular dental treatment, the treatment pertains to restorative 
measures, implants, and bridges, which have successfully restored 
function according to the examiner.

In addition, the evidence does not show that the Veteran's dental 
problems are a result of service trauma.  He has previously 
indicated that he injured his teeth in an altercation and also 
reported a history of an altercation to the VA examiner.  The 
Veteran's service records contain approximately eleven dental 
treatment entries and examination reports.  The records do not 
reflect that the treatment was on account of trauma in any 
manner, but rather to provide the Veteran with ameliorative 
dental care.  Here, the Board does not find that the Veteran's 
statements concerning in-service dental trauma lack credibility 
merely because the statements are unaccompanied by 
contemporaneous medical evidence, but because the statements are 
inconsistent with the evidence that is of record.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).  The records pertaining 
to dental treatment and examination dated throughout the 
Veteran's period of military service weigh against the Veteran's 
assertion that he experienced dental trauma during service.  
Moreover, after reviewing the service records and examining the 
Veteran, the VA examiner concluded that there was no indication 
of trauma to dentition.  As a result, the Board does not find 
that the Veteran had dental trauma during military service.  See 
Nielson, 607 F.3d. at 808.

The VA examiner also considered the Veteran's theory in regards 
to the effect of prednisone use.  Although the evidence tends to 
show that the Veteran has osteoporosis on account of prednisone 
use, the examiner determined that prednisone use had not 
permanently aggravated the Veteran's dental problems because the 
Veteran has intact restored dentition with minimal evidence of 
periodontal bone loss.  This was seen on dental examination and 
by x-ray evidence.  Thus, this theory was not endorsed by a 
competent medical professional.  Therefore, the Board finds that 
the evidence does not show that the Veteran's dental problems are 
proximately caused by prednisone use.  Consequently, service 
connection for a dental disability for compensation purposes is 
not warranted.

In regards to dental treatment, the Board notes that the Veteran 
has already been awarded service connection for treatment 
purposes for teeth 4, 7, 14, 17, 18, 20, 22, 23, 29, and 30.  
This was awarded by a dental rating dated in July 1952 with 
consideration of VA's teeth numbering system.  Later rating 
decisions continued to show treatment had been established for 
these teeth and that it was not the result of trauma.

Given the Board's findings that the Veteran does not have a 
dental disability as a result of in-service trauma or prednisone 
use, the criteria for eligibility for dental treatment beyond 
what the Veteran is already receiving are not met.  Even so, VA 
treatment records show that the Veteran is actively receiving 
Class II(a) dental treatment despite not having a noncompensable 
service-connected dental condition adjudicated as resulting from 
a combat wound or other service trauma.  See 38 C.F.R. § 17.161.  
Additionally, the Veteran appears to be receiving dental care for 
problems with all his teeth, not just the teeth that have been 
service connected for treatment purpose.  None of the other 
"Class" categories for dental treatment are applicable to the 
Veteran.  Therefore, the Board concludes that any additional 
benefits are not warranted.  Consequently, service connection for 
a dental disability for treatment purposes is not warranted.

For the foregoing reasons, the Board finds that the claims of 
service connection for a dental disability for both compensation 
and treatment purposes must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).


ORDER

Service connection for a dental disability for compensation 
purposes is denied.

Service connection for additional dental disability for treatment 
purposes is denied.


REMAND

In January 2010, the Board remanded the claim of service 
connection for vision problems and the petition to reopen a claim 
of service connection for a skin disability (other than eczema of 
the right leg caused by varicose veins).  At that time, the Board 
noted that the Veteran had requested a hearing before a member of 
the Board sitting at the RO and he also wrote "video hearing" 
on his October 2006 VA Form 9 (Appeal to the Board of Veterans' 
Appeals).  No steps 
had been taken to schedule the Veteran for a hearing concerning 
these two issues.  The Board remanded the claims so that the AOJ 
could consider additional evidence that had been associated with 
the claims file since an October 2006 statement of the case had 
been issued and provide the Veteran with an opportunity to 
present testimony during a videoconference hearing.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), (e) 
(2010).  

The January 2010 remand instructed the AOJ to furnish the Veteran 
and his representative with a supplemental statement of the case 
(SSOC) if either benefit sought was not granted.  This action was 
accomplished in June 2010.  However, if a SSOC was issued, the 
remand also instructed the AOJ to ask the Veteran whether he 
still desires a hearing before a member of the Board and to 
notify him of the date and time of any scheduled hearing.  This 
action was not accomplished.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on a veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.

Therefore, the Board finds that the claim of service connection 
for vision problems and the petition to reopen a claim of service 
connection for a skin disability must be remanded for compliance 
with the January 2010 remand instructions.

Accordingly, these issues are REMANDED for the following action:

Ask the Veteran whether he still desires a 
hearing before a member of the Board 
concerning the claim of service connection 
for vision problems and the petition to 
reopen a claim of service connection for a 
skin disability.  Notify the Veteran and 
his representative of the date and time of 
any scheduled hearing.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


